 Case 2:20-cr-00579-SVW Document 521-1 Filed 06/13/21 Page 1 of 2 Page ID #:6273



 1   Ashwin J. Ram (SBN 227513)
 2   aram@steptoe.com
     Michael A. Keough (SBN 327037)
 3   mkeough@steptoe.com
 4   Meghan L. Newcomer (pro hac vice)
     mnewcomer@steptoe.com
 5   Nicholas P. Silverman (pro hac vice)
 6   nsilverman@steptoe.com
     STEPTOE & JOHNSON LLP
 7   633 West Fifth Street, Suite 1900
 8   Los Angeles, CA 90071
     Telephone: (213) 439-9400
 9   Facsimile: (213) 439-9599
10
     Counsel for Defendant Richard Ayvazyan
11
12                          UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
                                              Case No. 20-cr-579 (SVW)
15   UNITED STATES OF AMERICA,
16                                            DECLARATION OF ASHWIN J.
                       Plaintiff,             RAM IN SUPPORT OF
17                                            DEFENDANTS RICHARD
18                     v.                     AYVAZYAN AND VAHE
                                              DADYAN’S EX PARTE
19   RICHARD AYVAZYAN,                        APPLICATION TO COMPEL
20   et al.,                                  GOVERNMENT DISCLOSURE OF
                                              DISCOVERY RELATED TO
21                    Defendants.             MARYLEE ROBINSON
22
                                              Hon. Stephen V. Wilson
23
24                                            Trial Date:   June 15, 2021
25
26
27
28
       DECLARATION OF ASHWIN J. RAM ISO EX PARTE APPLICATION TO COMPEL
     GOVERNMENT DISCLOSURE OF DISCOVERY RELATED TO MARYLEE ROBINSON
 Case 2:20-cr-00579-SVW Document 521-1 Filed 06/13/21 Page 2 of 2 Page ID #:6274



 1         I, Ashwin J. Ram, declare as follows:
 2         1.    I am an attorney licensed to practice law in the state of California. I am a
 3   partner at the law firm of Steptoe & Johnson LLP and counsel of record for defendant
 4   Richard Ayvazyan in the above-captioned matter.
 5         2.    Attached as Exhibit A is a true and correct copy of a June 12, 2021 letter
 6   from the government to defense counsel describing the work that Stout Risius Ross,
 7   LLC performs for the Department of Justice.
 8         3.    Attached as Exhibit B is a true and correct copy of a June 13, 2021 email
 9   between the government and defense counsel.
10         I declare under penalty of perjury that the foregoing is true and
11         correct. Executed at Los Angeles, California on June 13, 2021.
12
                                                   Respectfully submitted,
13
14                                                 /s/ Ashwin J. Ram
                                                   Ashwin J. Ram
15
16                                                 Counsel for Defendant Richard Ayvazyan

17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
       DECLARATION OF ASHWIN J. RAM ISO EX PARTE APPLICATION TO COMPEL
     GOVERNMENT DISCLOSURE OF DISCOVERY RELATED TO MARYLEE ROBINSON
